Citation Nr: 0831056	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to June 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The veteran has hearing loss in both ears with a Numeric 
Designation of II as per Table VI of the VA schedule of 
ratings.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The veteran alleges that his hearing is worse than currently 
evaluated.  Specifically, he alleges hearing examinations 
only tested low frequency hearing loss, which is minimal in 
his case.  Rather, the veteran claims he has profound hearing 
loss at high frequencies, which should warrant a compensable 
rating.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation. 
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.  The same is true for any 
hearing aid evaluations conducted as part of VA outpatient 
treatment.  Those evaluations are not necessarily conducted 
in the same manner as an official VA Compensation and Pension 
examination (unless marked as sufficient for rating 
purposes).  Therefore, although the veteran has undergone VA 
hearing aid evaluations (specifically in October 2005 and 
December 2005), the results of those tests cannot be used to 
rate his disability.

Here, the veteran underwent two VA examinations, one in 
February 2006 and again in March 2007.  The VA examinations 
comply with regulatory specifications and are adequate to 
measure the current severity of the veteran's condition. This 
is explained more thoroughly below.

In February 2006, the veteran underwent his initial VA 
audiological examination. The results of clinical testing are 
as follows, with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
45
50
50
LEFT
15
25
50
50
55

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 94 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 42.5 for the right ear and 45 for the left. 
Using Table VI in 38 C.F.R. § 4.85, the veteran received 
numeric designations of I for each ear. The point where the I 
and the I intersected on Table VII then revealed the 
disability level for the veteran's hearing loss, which in 
this case did not reach a compensable level. 

In response to the veteran's statement claiming the 2006 
examination was inadequate because it allegedly did not test 
higher frequency levels, the VA afforded the veteran an 
additional examination in March 2007.  



The veteran's March 2007 VA examination results revealed the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
60
60
LEFT
20
35
55
60
55

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 86 percent in the right ear and 84 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 53.75 for the right ear and 51.25 for the 
left.  See 38 C.F.R. § 4.85(d).  Using Table VI in 38 C.F.R. 
§ 4.85, the veteran receives numeric designations of II for 
each ear, which again corresponds to a noncompensable 
disability rating under Table VII.  

The veteran contends his hearing loss pattern is unique in 
that he has more severe hearing loss at higher frequencies.  
The regulations allow for alternative diagnostic rating 
criteria in cases of exceptional patterns of hearing 
impairment.  See 38 C.F.R. § 4.86.  The alternative rating 
criteria is available where audiometric testing indicates 
puretone thresholds at 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
or when the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  The veteran's 
audiometric testing results simply do not meet the definition 
of "exceptional patterns of hearing impairment" as defined 
by the law and, therefore, the alternative rating structure 
is inapplicable.  Id.  

As was indicated above, rating hearing loss disability 
involves the mechanical application of rating criteria to the 
results of specified audiometric studies.  Here, although the 
veteran's hearing loss did slightly worsen from 2006 to 2007, 
the probative medical evidence does not show the veteran's 
hearing loss has ever reached a compensable level at any 
point since service connection was granted. Staged ratings, 
therefore, are inapplicable here.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Considering the results of the VA 
examinations, entitlement to a compensable rating is denied.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2005, March 2006 and January 2007.  
Those letters advised the veteran of the information 
necessary to substantiate his claim, and of his and VA's 
respective obligations for obtaining specified different 
types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159(b) (2007).  The 2006 and 2007 
letters explained how disability ratings and effective dates 
are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
2006 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's hearing since he was last examined.  The veteran 
has not reported receiving any recent treatment specifically 
for this condition (other than at VA, which records are in 
the file), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 and 2007 VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  




ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied.



____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


